Citation Nr: 9918795	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  98-06 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether rent paid while residing in Arizona because of 
breathing problems may be considered an unreimbursed medical 
expense for purposes of Department of Veterans Affairs 
nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel





FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
August 1948 to June 1952.

2.	On June 15, 1999 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Lincoln, 
Nebraska, that the veteran died on April [redacted] 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R.
§ 20.1302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. 
§ 20.1302 (1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).



ORDER

The appeal is dismissed.




		
S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

